United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2226
                                   ___________

Alexander Jones,                    *
                                    *
                Appellant,          * Appeal from the United States
                                    * District Court for the Eastern
    v.                              * District of Missouri.
                                    *
McDonnell Douglas Corporation,      *      [UNPUBLISHED]
                                    *
                Appellee.           *
                               ___________

                             Submitted: January 12, 2000

                                  Filed: January 20, 2000
                                   ___________

Before HANSEN, BRIGHT, and FAGG, Circuit Judges.
                            ___________

PER CURIAM.

       Alexander Jones appeals the district court's adverse grant of summary judgment
in this wrongful termination action. Jones, a mechanic at McDonnell Douglas
Corporation, was terminated from his employment for leaving the workplace without
clocking out. In keeping with the collective bargaining agreement, the union
represented Jones during the first two steps of the grievance procedure. When the
union declined to pursue the grievance further, Jones brought this action against his
former employer. The district court concluded Jones failed to prove the union breached
its duty of fair representation and thus granted summary judgment to McDonnell
Douglas Corporation without reaching the question of just cause for Jones's
termination.

       Having considered the record and the parties' briefs in the context of Jones's
contentions, we believe the district court decision is correct. We also believe that an
extended discussion about the application of the controlling law to the unique factual
circumstances in this case would merely repeat the district court's well-reasoned
analysis and serve no useful precedential purpose. We thus affirm on the basis of the
district court's memorandum opinion and order without further discussion. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-